Citation Nr: 1759274	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-24 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to PTSD.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) from June 2012 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Procedurally, the Veteran's hypertension, GERD, and erectile dysfunction claims were remanded by the Board in December 2014, September 2015, and June 2017 for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran's TDIU claim was also remanded by the Board in December 2014.  In September 2015, the Board denied the claim.  However, United States Court of Appeals for Veterans Claims (Court) vacated this decision in December 2016 and remanded the matter for further development.  The claim was again remanded by the Board in June 2017 for development that has since been completed.  Id.

The Veteran's TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with hypertension, GERD, and erectile dysfunction.

2.  The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's hypertension, GERD, or erectile dysfunction were incurred in or are otherwise etiologically related to service, to include in-service herbicide exposure, nor proximately due to or aggravated by his service-connected PTSD or the treatment thereof.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, .310 (2017).

2.  The criteria for service connection for GERD have not been met.  38 U.S.C. 
§§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

3.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  

Briefly, the Board acknowledges the representative's argument that a series of June 2017 VA examinations are inadequate to satisfy VA's duty to assist.  See August 2017 letter.  In this regard, the representative first argues that the examiner's failure to address the effect of the Veteran's medication on his condition renders the examination inadequate.  However, the Board notes that the examiner addressed the impact of the medications used.   Specifically, the examiner noted that it was less likely the Veteran's PTSD/medications used to treat his PTSD proximately caused/aggravated his GERD, erectile dysfunction, and/or hypertension.  He provided support for this opinion.  
 
Further, the representative argues that the June 2017 examiner simply restated the nexus opinions provided in January 2017, such that the June 2017 opinions are inadequate.  Again, the Board does not find this argument to be compelling.  Taken in combination, the examinations assess the current nature of the Veteran's disabilities against his unique medical history, and clearly take into consideration known risk factors and pertinent medical literature.  Thus, the Board finds that the examinations are adequate, such that VA has satisfied its duties under governing laws and regulations and may proceed with its review of the merits of the claims. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Service Connection

The Veteran contends that his hypertension, GERD, and erectile dysfunction are causally related to his service-connected PTSD and the treatment thereof.  

Service connection may be established on such a secondary basis when a disability is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing secondary service connection requires evidence sufficient to show: (1) That a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

Here, the Board finds competent evidence of the claimed disabilities, as multiple VA examiners have diagnosed the Veteran with hypertension, GERD, and erectile dysfunction.  See VA examinations dated May 2012 and February 2015.  Said diagnoses are corroborated by the additional evidence of record, to include extensive VA treatment records.  See generally VA treatment records.   

However, the Board does not find competent evidence of a nexus between the Veteran's current disabilities and his service-connected PTSD or the treatment thereof.  There are several negative opinions of record in this regard.

In May 2012, a VA examiner opined that there was no evidence to support the Veteran's contention that his hypertension, GERD, and erectile dysfunction were causally related to his PTSD.  In doing so, the examiner noted that the Veteran was diagnosed with GERD and erectile dysfunction prior to being diagnosed with PTSD or demonstrating the symptoms thereof.  Moreover, medical literature indicates that most people demonstrate essential hypertension or primary hypertension, meaning the condition "has no identifiable medical cause as it source."  Finally, the examiner noted that there were no well-grounded studies to support the contention that PTSD causes hypertension, GERD, or erectile dysfunction.

Said conclusions were reiterated by a VA examiner in July 2012, who observed that there was not well-grounded medical documentation to support the contention that PTSD causes hypertension, GERD, or erectile dysfunction.  Instead, the examiner opined that the Veteran's conditions were due to the natural progression of disease with age.  Thus, the examiner concluded that the Veteran's disabilities were less likely due to his psychiatric condition.  The examiner further noted that there was no evidence in the record to suggest aggravation based in the Veteran's medical records.  

In November 2012, a VA examiner opined that the Veteran's disabilities were not proximately due to or the result of, or aggravated by, his psychiatric condition.  In doing so, the examiner analyzed more than 20 medical sources assessing the nature of hypertension, GERD, and erectile dysfunction; pertinent etiological factors; and the known impact of a psychiatric condition thereon.  Thereafter, the examiner concluded that no evidence could be found of causation or aggravation by the Veteran's PTSD.  

The Veteran next underwent VA examinations in February 2015.  At that time, a VA examiner concluded that it was less likely than not that the Veteran's erectile dysfunction had its onset or otherwise originated in service, as the condition onset in the early 2000s.  Moreover, the condition did not appear to be related or aggravated in severity beyond its expected natural progression by the Veteran's service-connected disabilities.  Instead, the Veteran's clinical history and use of medication indicated that his erectile dysfunction was more likely due to common physical causes.

At that time, a VA examiner further opined that the Veteran's GERD less likely than not had its onset or otherwise originated during service, as the Veteran's service treatment records (STRs) were silent for such reports.  Instead, the Veteran's testimony identified an onset of the early 2000s, as supported by medical records.  Further, the examiner concluded that the Veteran's GERD did not appear to be related to or increased beyond its expected natural progression by his service-connected disabilities, as based upon the Veteran's medical history, personal examination, and supporting medical records.  Instead, GERD is a common medical condition known to be related to abnormal function of the lower esophageal sphincter and with no clear evidence of cause or aggravation due to service-connected disabilities in this case.

Also at that time, a VA examiner concluded that it appeared less likely than not that the Veteran's hypertension had its onset or otherwise originated during service.  Instead, medical records clearly documented an onset of 2007.  It further appeared less likely than not that the Veteran's hypertension was aggravated beyond its natural progression due to his service-connected disabilities, as the Veteran presented with essential hypertension.  

Nexus opinions were next obtained in January 2016.  Upon review of the record, a VA examiner concluded that it was less likely than not that the Veteran's PTSD, or the treatment thereof, caused or contributed to his hypertension, GERD, or erectile dysfunction.  In this regard, the examiner noted that the Veteran's medical history, and pertinent medical literature, did not support such a finding.  Specifically, medical literature did not support the contention that the Veteran's psychiatric medications caused any of the claimed disabilities.  Instead, the Veteran demonstrated a number of pertinent risk factors, such as family history, lifestyle, and progression of the diseases with age.

Finally, nexus opinions were most recently obtained in June 2017.  At that time, the examiner assessed the evidence of record, to include several articles submitted by the Veteran, and found "no valid reasoning to change th[e] rationales" of the February 2015 examiner.  Further, renowned medical literature was not found to support the Veteran's contentions.  Instead, the Veteran demonstrated risk factors for his hypertension, GERD, and erectile dysfunction, to include natural progression of the diseases with age.  Additionally, the examiner asserted that it was less likely than not that the Veteran's psychiatric disability, and the treatment thereof, proximately caused or aggravated his claimed disabilities, as supported by the February 2015 examiner's determinations.  

Taken in combination, the Board affords significant probative value to the above opinions, which assess the onset and nature of the Veteran's hypertension, GERD, or erectile dysfunction; engage a detailed review of pertinent medical literature, to include that submitted by the Veteran; and consider the full scope of etiological factors in asserting the provided opinions.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding a medical opinion based upon an inaccurate factual premise is not probative).  Thus in the presence of these opinions and in the absence of a positive opinion from the record, the Board finds no basis upon which the grant the Veteran's claims.  

In reaching this conclusion, the Board is cognizant of the Veteran's contention that the requisite nexus element is present for each of these claims.  However, the Veteran lacks the medical training and expertise to provide a competent opinion regarding the etiology of his disabilities.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Although the Veteran has also submitted several articles in support of his claims, these treatises serve only to demonstrate a possible nexus between psychiatric disabilities, hypertension, GERD, and erectile dysfunction, and do not overcome the specific analyses provided by multiple VA examiners upon review of the Veteran's unique medical history.

Additionally, the Board notes that the Veteran is not prohibited from establishing service connection on a direct basis with regard to these claims.  38 C.F.R. 
§ 3.303(d) (2017); Shedden v. Principi, 381 F.3d 1163 (2004).  However, the record is entirely devoid of evidence speaking to relevant in-service illnesses or events.  At no time has the Veteran testified to such in-service incurrences, and available service treatment records (STRs) are silent for reports of pertinent injuries or the treatment thereof.  See also VA examinations dated February 2015.

Finally, the Board acknowledges the argument of record that the Veteran's hypertension is causally related to in-service herbicide exposure.  
In such a claim, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to certain herbicide agents, including Agent Orange, unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116(a) (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Although the Veteran's exact tour dates are unknown, his Department of Defense Form 214 (DD214) confirms the Veteran's presence in Vietnam during active duty, the entire period of which falls between the statutory period enunciated above.  See DD214 (confirming service from April 1970 to December 1971, and the Veteran's receipt of the Vietnam Campaign Medal).  Thus in the absence of evidence to the contrary, the Board finds that the Veteran was exposed to herbicide agents, including Agent Orange, during military service.

Hypertension is not among the diseases presumptively linked to herbicide exposure, nor is there evidence that the Veteran's hypertension came to manifest to a degree of 10 percent or more within one year of the Veteran's separation from service.  38 U.S.C. § 1116 (a)(2) (2012); 38 C.F.R. §§3.307(a)(3) and (6), 3.309(a) and (e) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); VA examinations dated February 2015 and January 2016 (establishing an onset of 2007 or 2008).

Moreover, there is no evidence of record to support a finding of a causal nexus in this case.  To that end, the January 2016 examiner concluded that there was essentially no evidence to support the conclusion that the Veteran's hypertension was due to or the result of in-service herbicide exposure.  Instead, the Veteran's family history of hypertension, history of smoking, and lifestyle risk factors all clearly contributed to the onset of his hypertension in approximately 2008.  Further, literature does not support the conclusion that hypertension is caused or aggravated by herbicide exposure.  Thus, the examiner found that the cause of the Veteran's hypertension was "clear."  The Board defers to this competent medical opinion and finds that the Veteran's hypertension is not directly linked to service.  See Prejean, 13 Vet. App. at 448-49.

Thus in comparing the weight of the available evidence, the Board finds that no nexus exists between the Veteran's hypertension, GERD, and erectile dysfunction and his service-connected PTSD and the treatment thereof.  Additionally, direct service connection for hypertension as due to herbicide exposure has not been established.  Accordingly, the claims are hereby denied.  


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for GERD is denied.  

Entitlement to service connection for erectile dysfunction is denied.  


REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of the Veteran's TDIU claim.

The Veteran is currently service-connected for posttraumatic stress disorder (PTSD) and tinnitus.  Although the Veteran underwent pertinent VA examinations in May 2007, May 2012, and February 2015, a VA examiner has yet to assess the combined impact of the Veteran's disabilities on his employability.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  The Board finds that such an opinion is warranted at this time, particularly in light of the Court's December 2016 decision, which observed that the Veteran's ongoing employment in a potentially protected environment may not stand as competent evidence of his overall employability.

Thus, the Board finds that a remand is now warranted such that a new VA opinion may be obtained.  


Accordingly, the case is REMANDED for the following actions:

1.  Request an addendum opinion from a VA examiner addressing the combined functional effects that the Veteran's service-connected disabilities, both physical and psychological, have on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects, the examiner must not consider the Veteran's age or any non-service connected disabilities.

The VA examiner should explicitly address the Veteran's ongoing employment in a family business, and whether he would be able to maintain employment in a non-protected environment.

2.  Thereafter, readjudicate the Veteran's TDIU claim.  If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).
 





____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


